PUTNAM, Circuit Judge.
This is a suit against an alleged in-fringer by the holder of letters patent, issued April 25, 1893, to Anton Lohbiller, for improvements in safety valves. Only one claim is in issue (the third), as follows:
“The combination in a safety valve and muffler of a valve seat, valve, and a steam-regulating device encircling the valve seat, and extending upward within and through the top of the valve case, and above the muffler, whereby the regulating device may be operated without removing the muffler or any part of the valve case, all substantially as specified.”
*517The case was heard in the circuit court, on the merits, on bill, answer, ami proofs, and an interlocutory decree was entered for a master and an injunction, although the learned judge who sat in that court expressed doubt as to the validity of the patent. The only novelty covered by the claim in issue is the extension upward with in and through the top of the valve case, and above the muffler, of means of controlling from the outside the regulating device. This extension, as shown in the drawings and specification, is by means of two straight rods passing vertically from the regulating ring,. Through tiie valve casing and the muffler, to points above the muffler and exterior to it. It is claimed that this was the first time in which such an extension appears in connection with a pop valve having a muffler. There is, perhaps, no doubt on the question of mere novelty; also, there is no doubt on the question of utility, as the device permits the regulating of the valve without removing the muffler, as stated in the claim.
The difficulty is on the question of invention. It is admitted that in the earlier art such extensions had been made through the casings of valves which had no mufflers. Tiie thought involved in the mere idea of having some contrivance by which any interior work can be controlled through a rod extending exteriorly, thus avoiding the necessity of taking apart, is, of course, a primary one in all the arts; so that the suggestion of making such a connection in this case clearly involved no invention. This is illustrated by a patent taken out by the same patentee, dated November 17, 1891, for a safety valve without a muffler, in the specification of which, after describing a rod, called there a “pin,” which serves the same purpose as the rods in the case at bar, and which pin did not extend through the upper part of the safety-valve case, he said:
“It is obvious that the pin might be extended upward, and have its wrench block secured at the top of tlw; highest part o£ the casing if desired.”
He added that great advantage would be derived therefrom when the valve is used on locomotive boilers. Moreover, there is nothing called to our attention, or which we have found, which shows that there was any difficulty in making the extension, or any ingenuity involved in doing it. We therefore necessarily conclude that no inventive idea is covered by the claim in issue; and, inasmuch as the decree of the court below, although an interlocutory one, followed a hearing of the merits on bill, answer, and proofs, and the whole record is before us, we are able to dispose finally of the case, in accordance with what is now the settled rule of practice. The decree of the court below is reversed, and the case is remanded to that court, with directions to dismiss the bill with costs; and the costs of appeal are awarded to the appellant.